DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
With respect to claims 1-3, 7 and 9-11, there is no cited art that discloses, an RF transmitter comprising an antenna, an RF matching circuit and a plurality of FET capacitor structures having variable gate-source threshold voltages and tunable capacitance wherein all of the above are connected and operative as recited in claim 1 and wherein: 
“individual ones of the FET capacitor structures comprise a source, a drain, and a gate electrode, wherein the source and drain of individual ones of the FET capacitor structures are coupled through a Group III-nitride (III-N) material;
 the gate electrode of individual ones of the FET capacitor structures are coupled in electrical parallel to a first circuit node to convey a radio frequency (RF) signal,
wherein a first of the FET capacitor structures comprises a first gate electrode separated from the III-N material by a first distance and a second of the FET capacitor structures comprises a second gate electrode separated from the III-N material by a second distance, different than the first distance, and wherein at least one of the source and the drain of individual ones of the FET capacitor structures are coupled to a second circuit node to convey the RF signal”.

With respect to claims 12-13 and 20, the above claims are allowed for similar reasons as claim 1.  The cited art fails to disclose the respectively different distances between the gate terminals and the Group III-nitride (III-N) materials of the first and second FET capacitor structures.
With respect to claims 15-19, no cited art discloses, “a method of forming an integrated circuit (IC), the method comprising: Application. No. 16/141,641 4 Examiner: HILTUNEN Docket No. O1.AB1013-US Art Unit: 2849 
receiving a workpiece comprising a first III-N material under a second III-N material; 
forming a first FET capacitor structure within a first region of the workpiece, wherein the first FET capacitor structure has a first source-gate threshold voltage; 
forming a second FET capacitor structure within a second region of the workpiece, wherein the second FET capacitor structure has a second source-gate threshold voltage, different than the first source-gate threshold voltage;
 coupling both a source and a drain of the first FET capacitor structure in electrical parallel with a source and a drain of the second FET capacitor structure; and 
coupling a gate electrode of the first FET capacitor structure in electrical parallel with a gate electrode of the second FET capacitor structure” (Examiner’s emphasis).
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas J. Hiltunen whose telephone number is (571)272-5525. The examiner can normally be reached 9:00AM-5:30PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on 571-270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS J. HILTUNEN/Primary Examiner, Art Unit 2849